Per Curiam.  A Writ of Prohibition is granted. The action filed by the Bright Star Independent School District in the Chancery Court of Miller County is an appeal from a decision by an administrative agency, the Arkansas State Board of Education. Such appeals are governed by the Administrative Procedure Act, Ark. Stat. Ann. § 5-701 through § 5-715 (Repl. 1976 and Supp. 1985).  The Quality Education Act of 198 3 provides appeals from rulings by the State Board of Education may be made to a “court of competent jurisdiction.” Ark. Stat. Ann. § 80-4606. We deem that court to be the circuit court. See § 5-713(b)(1). Therefore the chancery court does not have jurisdiction to entertain this suit. Writ granted.